Citation Nr: 1437884	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  14-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from December 1963 to December 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims for service connection.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file. 


FINDING OF FACT

The Veteran's hearing loss and tinnitus are related to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  







REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Both private medical evidence and the results of an August 2013 VA examination show that the Veteran suffers from bilateral hearing loss and tinnitus.  The current disability criteria are met. 

Service treatment records do not show that the Veteran complained of or was treated for bilateral hearing loss or tinnitus during his active service.  His DD-214, however, reflects that he served in an artillery unit.  At his May 2014 hearing, the Veteran described the noise that he was exposed to from various types of guns and artillery.  Given this evidence, the in-service incurrence criterion is met.  

The only remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are related to his active service.  The examiner from an August 2013 VA examination concluded that there is no nexus, noting that the Veteran did not have a threshold shift from enlistment to separation.  

The Veteran contends that such a nexus exists.  At his examination, the Veteran stated that he had suffered from hearing loss and tinnitus for over 30 years, placing the onset of these disabilities close in time to his active service.  The Veteran expanded on this history at his May 2014 hearing; he stated that he noticed intermittent tinnitus during his active service, and that he began suffering from hearing loss and tinnitus not long after his separation.  The Veteran also stated that he had minimal post-service noise exposure, and that he was provided hearing protection at his post-service jobs.  

The opinion of the VA examiner is inadequate; the examiner did not discuss the Veteran's competent reports of the dates of onset or the symptoms of his bilateral hearing loss and tinnitus.  Remand for a new examination or opinion is not required, however.  Observations regarding the dates of onset for bilateral hearing loss and tinnitus are capable of lay observation.  The Veteran is competent to offer these statements, and the Board finds them credible.  Resolving all reasonable doubt in his favor, the nexus element is satisfied; service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


